Maetin, J.
The defendant is appellant from a judgment obtained against him, in an action of slander, by his daughter, who charges him with having said that ‘ that she was a thief,’ and ‘ that she-was the most base and infamous person that ever lived.'’ She had a verdict for five dollars, and judgment accordingly. The parties are persons of color. The plaintiff left the defendant to live in •concubinage. The words charged appear to have been spoken in a moment of irritation, on the departure of the plaintiff with the man with whom she went to live. It appears to us that the relation in which the parties stand to each other, renders it probable that in rebuking his daughter for her ill-conduct, the father was *340under tbe influence of a sense of duty, rather than prompted by malice to injure her. If, during; the excitement under which he was, he used an expression which, if applied to any other person than a guilty daughter, might he imputed to a malicious intention, his relation to her, and her own misconduct repel the imputation. The trifling sum for which the jury gave their verdict, manifests their opinion that little injury was done the plaintiff; and we think the verdict ought to have been for the defendant.
JBoucherville, for the plaintiff.
Beatty, for the appellant,
It is therefore ordered that the judgment be reversed ; and, that ours be for thejdefendant with costs in both courts.